                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL L. SPARKS,
# K-98355

Petitioner,

       vs.                                             Case No. 14-cv-1044-MJR

KIMBERLY BUTLER,

Respondent.

                              MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       This matter is now before the Court for consideration of Respondent’s Motion to Dismiss

Habeas Corpus Petition as Successive and Untimely. (Doc. 61). For the reasons set forth herein,

the Motion is DENIED. Respondent shall have thirty (30) days to answer the Amended Petition

(due on or before December 13, 2018).

                                         Background

        On September 29, 2014, Petitioner Michael Sparks filed a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 in order to challenge his state court conviction and sentence

for first degree murder on twelve grounds (“Grounds 1 through 12”). The Petition contained a

mix of exhausted (“Grounds 1 through 5”) and unexhausted claims (“Grounds 6 through 12”).

(Doc. 1, pp. 8-36). Sparks also filed a Motion for Stay and Abeyance, seeking to stay the federal

habeas action until he fully exhausted his state court remedies for the unexhausted claims. (Doc.

2). The Court denied the motion, dismissed the unexhausted claims, and ordered a response for

the exhausted claims. (Doc. 6). The Petition was ultimately dismissed. (Doc. 46). Sparks

appealed. (Doc. 48).



                                               1
        The Seventh Circuit Court of Appeals issued a certificate of appealability and vacated the

district court’s threshold order on January 31, 2018. Sparks v. Dorethy, App. No. 17-2135 (7th

Cir.) (Doc. 56-1). The Court of Appeals faulted the district court for failing to “wait for Sparks to

decide whether to amend the petition so that it contained only exhausted claims” after emphasizing

that the choice “belongs to the petitioner.” (Doc. 56-1, p. 2). The Court described two other

options for handling a mixed petition: (1) dismiss the entire petition and let the petitioner decide

whether to delete the unexhausted claims and refile; or (2) stay the proceeding while the petitioner

exhausts his remaining state remedies. Id. The case was remanded with instructions for the district

court to decide whether to “dismiss the mixed petition, allow Sparks to decide whether to dismiss

the unexhausted claims, or stay proceedings.” Id.

        In an Order dated February 26, 2018, the Court dismissed the mixed petition without

prejudice and with leave to file an amended petition in this case that focuses only on the exhausted

claims. 1 (Doc. 57). Sparks was given twenty-eight days to decide how he wished to proceed. Id.

Before the deadline expired, he filed an Amended Petition focusing exclusively on his exhausted

claims. (Doc. 58).

                                           Motion to Dismiss

        The Motion to Dismiss Habeas Corpus Petition as Successive and Untimely followed.

(Doc. 61). In it, Respondent argues that the Amended Petition was filed outside of the 1-year

period applicable to a petition for writ of habeas corpus filed by a person in state custody and

constitutes a second or successive petition, rather than an amended petition. (Doc. 61, p. 1) (citing

28 U.S.C. § 2244(d)(1)). By Respondent’s calculation, the deadline for filing the federal habeas



1
 The Court also discussed his other options, which included refiling the federal habeas petition after fully
exhausting all state court remedies for Counts 6 through 12 or renewing his motion for a stay and abeyance,
among other things. (Doc. 57, pp. 2-3).
                                                     2
petition expired on October 29, 2014. (Doc. 61, p. 2). Although Sparks filed his original Petition

one-month before this deadline expired, Respondent asserts that the Amended Petition was filed

more than three years later. (Doc. 61, p. 4). Respondent argues that the language of this Court’s

Order -- dismissing the Petition without prejudice -- amounted to a final order that effectively

closed the case and rendered the subsequent Amended Petition an unauthorized second or

successive petition under 28 U.S.C. § 2244(b)(3)(A) that is untimely under 28 U.S.C. § 2244(d).

(Doc. 61, pp. 4-5).

                                           Discussion

        The Amended Petition relates back to the original Petition, which Respondent concedes

was timely. See FED. R. CIV. P. 15(c). Under Rule 15(c) of the Federal Rules of Civil Procedure,

an amendment to a pleading relates back to the date of the original pleading when “the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading.” FED. R. CIV. P. 15(c)(1)(B). The Seventh

Circuit has applied this rule to amended habeas petitions. See Mayle v. Felix, 545 U.S. 644, 650

(noting that under 28 U.S.C. § 2242, a habeas petition may be amended in accordance with the

Federal Rules of Civil Procedure and stating the standard for relation back); Newell v. Hanks, 283

F.3d 827, 834-35 (7th Cir. 2002) (applying Rule 15(c) of the Federal Rules of Civil Procedure to

post-AEDPA habeas corpus proceeding involving amended § 2254 petition that was substantively

identical to original petition).

        The Amended Petition was properly filed with leave of the Court. In its Order dated

February 26, 2018, the Court stated:

        IT IS HEREBY ORDERED that the ‘mixed’ Petition for Writ of Habeas Corpus
        by a Person in State Custody Under 28 U.S.C. § 2254 (Doc. 1) is DISMISSED
        without prejudice pursuant to Rose v. Lundy, 455 U.S. 509 (1982), and Rhines v.
        Weber, 544 U.S. 269 (2005). Petitioner is granted leave to file an amended petition

                                                3
        in this case within twenty-eight (28) days on or before March 26, 2018. If he
        chooses to amend, Petitioner should focus only on his exhausted claims and omit
        all reference in the Amended Petition to any unexhausted grounds for relief.

(Doc. 57, p. 3) (emphasis in original). The Amended Petition was filed consistent with the deadline

and instructions of this Court. At the time it was filed, this case was still open. Judgment was not

yet entered.

        This Court screened the Amended Petition pursuant to Rule 4 of the Rules Governing

§ 2254 Cases in United States District Courts and determined that it is subject to further review.

As compared to the original, the Amended Petition simply omits reference to the unexhausted

claims. Sparks correctly focuses on his exhausted claims in Grounds 1 through 5. His decision to

omit his unexhausted claims in Grounds 6 through 12 is entirely consistent with the Supreme

Court’s instructions in Lundy and Rhines indicating that “[a petitioner] can always amend the

petition to delete the unexhausted claims and to proceed with the exhausted claims if dismissal of

the entire petition would unreasonably impair the petitioner’s right to obtain federal relief,” as it

would here. See Rhines, 544 U.S. at 278 (quoting Lundy, 455 U.S. at 520). Respondent’s motion

to dismiss shall therefore be denied, and Respondent shall be granted additional time to answer the

Amended Petition.

                                               Disposition

        IT IS HEREBY ORDERED that the Motion to Dismiss Habeas Corpus Petition as

Second or Successive and Untimely (Doc. 61) is DENIED.

        IT IS ORDERED that Respondent shall answer the Amended Petition within thirty days

of the date this order is entered (on or before December 13, 2018). 2



2
 This response date is controlling. Any date that CM/ECF should generate in the course of this litigation is
a guideline only. See SDIL-EFR 3.


                                                     4
       Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification shall be done in writing and not later than seven days after a transfer or other change

in address occurs. Failure to provide such notice may result in dismissal of this action. See FED.

R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: November 13, 2018

                                                     s/ MICHAEL J. REAGAN
                                                     Chief Judge
                                                     United States District Court




                                                 5
